DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubauer [US 2020/0394928] in view of Shaw [US 2018/0332441].
As claims 1, 11 and 19, Neubauer discloses a method and system comprising at least one device comprising a processor, wherein the at least one device [Fig 4, Ref 432 includes apparatus 100, 430A] is configured to transmit multiple antenna beams to an unmanned aerial vehicle (UAV) [Fig 4, Ref 432 transmit antenna beams to Ref 460, Par. 0246, 0250], determine a location of the UAV [Par. 0014, 0036, 0054, 0133, 0156, 0224, 0238 disclose network determines a position of UAV], identify a network slice to service the UAV [Par. 0247 discloses identifying a network slice for UAV], assign the identified network slice to the UAV [Par. 0247 discloses assigning identified network slice for UAV to communication with network], and perform antenna beam management for the UAV while the UAV is in flight [Par. 0246, 0250 discloses a beam management based on flight route by adjusting antenna beams etc…].  However, Neubauer fails to disclose determine at least one of QOS or service level agreement for a user associated with the UA,  identify, based on at least one of a quality of service level or service level agreement for a user associated with the UAV, a network slice to service the UAV.  In the same field of endeavor, Shaw discloses determine at least one of QOS or service level agreement for a user associated with the UA [Fig 3A, Ref 304 for determining QOS requesting of UE], identify, based on at least one of a quality of service level or service level agreement for a user associated with the UE, a network slice to service the UE [Fig 3A, Ref 306 or 312 for identifying the network slice which has a same QOS with the requested user, Par. 0059, 0062] and assign the identified network slice to UE [Fig 3A, ref 310 or 314].
Since, a method and system for assigning a network slice to UE based on the QOS of the user is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for assigning identified network slice to UE based on QOS of network slice and UE as disclosed by Shaw into the teaching of Neubauer.  The motivation would have been to maintain the quality of signal.
As claim 22, Shaw discloses determine, prior to assigning the identified network slice, radio resources associated with the UAV [Fig 3A, Ref 306], and when assigning the identified network slice, the at least one device is further configured to assign the identified network slice based on the determined radio resources [Fig 3A, Ref 308 discloses resource is ok for requested UE, then assigned network slice to UE, Par. 0060, 0066].
Claim(s) 2, 4, 12 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubauer and Shaw as applied to claims 1, 11 and 19 above, and further in view of Nonaka [US 2022/0200672].
As claims 2 and 12 , Neubauer discloses the beam management for UAV while UAV in fight path [Par. 0246, 0250].  However, Neubauer and Shaw fail to disclose what Nonaka discloses dynamically assign an antenna beam to the UAV while the UAV is in flight based on at least one of a speed or location of the UAV [Par. 0075, 0081-0088, 0093-0094, 0097, 0126, 0130 discloses the base station assigns a beam for UAV based on speed of UAV, Par. 0171 discloses drone].
Since, Neubauer suggests the use of beams for exchanging data between UAV and network while UAV moves within its flight path.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for allocating an antenna beam based on the speed or location of the UAV as disclosed by Nonaka into the teaching of Neubauer and Shaw.  The motivation would have been to provide service continuity for travelling UAV.
As claims 4 and 14, Nonaka discloses assign a first antenna beam having a first width to service the UAV when a speed of the UAV is above a threshold, and assign a second antenna beam having a second width when the speed of the UAV is below the threshold, wherein the first width is greater than the second width [Par. 0075, 0081-0088, 0093-0094, 0097, 0126, 0130 discloses the base station assigns a bundle “first width” beam to a high speed UAV “High speed such as if speed over threshold, then assigning wide beam to UAV” and sharp “second width” beam to low speed UAV “low speed if speed less than threshold, then assigning sharp beam wherein sharp beam is smaller than bundle beam].
Claim(s) 3, 13 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubauer Shaw and Nonaka as applied to claims 2, 12 and 19 above, and further in view of Just [US 2022/0200672].
As claims 3, 13 and 23, Neubauer and Shaw fail to disclose what Nonaka discloses determine the speed of the UAV based on at least one of signal strength information or timing advance information received from the UAV [Par. 0075, 0077, 0081-0088, 0093-0094, 0097, 0126, 0130 discloses determining a speed of UAV], wherein when performing antenna beam management, the at least one device is further configured to identify the antenna beam to service the UAV based on the determined speed [Par. 0075, 0081-0088, 0093-0094, 0097, 0126, 0130 discloses disclosed identifying a beam to allocate to UAV based on determined speed].  However, Neubauer, Nonaka and Shaw fail to disclose determine the speed of the UAV based on at least one of signal strength information or timing advance information received from the UAV.  In the same field of endeavor, Just discloses determine the speed of the UAV based on at least one of signal strength information or timing advance information received from the UAV [Par. 0062].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for determining a speed of the UAV based on the signal strength as disclosed by Just into the teaching of Neubauer, Nonaka and Shaw.  The motivation would have been to improve security and protection.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubauer and Shaw as applied to claim 1 above, and further in view of Phuyal [US 2019/0212724].
Neubauer and Shaw fail to disclose what Phuyal discloses determine, prior to assigning the identified network slice, whether the UAV is located on the ground [Par. 0015 discloses prior to assigning bearer and protocol “network slice” to UAV, determining if UAV is in ground state or Air state, Par. 0045-0046, 0083].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for determining if position of UAV is on the ground or air before assigning the network service slice as disclosed Phuyal into the teaching of Neubauer and Shaw.  The motivation would have been to maintain the quality of signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kalathil [US 2018/0005535] discloses a method and system for establishing a plurality of beams for UAV.
Pateromichelakis [US 2020/0100176] discloses determining network slice based on QOS of UE.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414